UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7257



JASON ORTEGA,

                                               Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director         of   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-826-3)


Submitted:    October 24, 2002             Decided:    November 13, 2002


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Ortega, Appellant Pro Se.    Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jason Ortega, a state prisoner, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).         An appeal may not be taken to this court from the

final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).                When, as here, a district court

dismisses     a    §   2254   petition   solely    on   procedural   grounds,    a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”          Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                    We

have reviewed the record and conclude for the reasons stated by the

district court that Ortega has not made the requisite showing. See

Ortega v. Angelone, No. CA-01-826-3 (E.D. Va. Aug. 13, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.       We   deny    the   Government’s     motion   to   strike   Ortega’s

supplemental brief.           We dispense with oral argument because the

facts   and    legal      contentions    are    adequately   presented    in   the




                                          2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3